Citation Nr: 0929115	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a right knee condition, and if 
so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1967, and was awarded a Purple Heart for his service 
in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which reopened the service connection claim for 
a right knee condition, and ultimately denied service 
connection.  

Service connection for a right knee condition was previously 
denied in a December 1983 Board decision.  Although the RO 
reopened the claim and ultimately denied service connection 
(see also May 2005 Rating Decision), the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal, despite the RO's action.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  As such, the issue is 
appropriately captioned as above. 

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO and a hearing before a 
Decision Review Officer (DRO) at the RO.  See July 2006 
"Appeal to the Board," VA Form 9; July 2006 "Optional 
Appeal Hearings" Form.  He was notified that a DRO hearing 
was scheduled for September 2006.  See August 2006 DRO 
Hearing Notification Letter.  The Veteran withdrew his 
request for a formal DRO hearing and an informal conference 
was held.  See September 2006 DRO Conference Report.  The 
report in conjunction with such conference is of record and 
has been reviewed.  The Veteran was also notified that his 
Board hearing was scheduled for October 2007.  See September 
2007 Board Hearing Notification Letter.  The Veteran failed 
to appear for his scheduled Board hearing.  As such, the 
Board finds that the Veteran's hearing request is withdrawn.

On an April 2007 Letter from the Veteran's Representative, 
the Veteran requested service connection for hypertension, an 
increased rating for his service-connected post-traumatic 
stress disorder (PTSD), and aid and attendance for his wife.  
This statement is construed as a service connection claim for 
hypertension, an increased rating claim for PTSD, and a claim 
for aid and attendance benefits for the Veteran's spouse.  As 
such, these issues are referred back to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In a December 1983 decision, the Board denied the 
Veteran's service connection claim for a right knee 
condition, which was previously denied in a November 1982 
rating decision; the Veteran was provided notice of the 
decision and of his appellate rights.  

2.  The Veteran did not appeal the December 1983 decision, 
and such decision became final.  

3.  The evidence received since the Board's December 1983 
decision is not duplicative or cumulative of evidence 
previously of record, but does not raise a reasonable 
possibility of substantiating the Veteran's service 
connection claim for a right knee condition.


CONCLUSIONS OF LAW

1.  The Board's unappealled December 1983 decision that 
denied service connection for a right knee condition is 
final.  38 U.S.C.A. §§ 5104, 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.1100, 20.1104 (1983) (current version 
2008).  

2.  Evidence received since the Board's December 1983 rating 
decision is not new and material; the claim of entitlement to 
service connection for a right knee condition is therefore 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the Veteran on February 2004, 
May 2004, and January 2005 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial. 
 
It is noted that in a type-written attachment to his July 
2006 substantive appeal (VA Form 9), the Veteran stated that 
"after military service he saw a family doctor [Dr. R. in 
St. Petersburg, Florida] when his knee gave him trouble," 
and provided the address of such doctor.  VA is obligated to 
make reasonable efforts to obtain relevant private medical 
records that the appellant has adequately identified and 
authorized the VA to obtain (see 38 U.S.C.A. § 5103A(b)(1)).  
Although the Veteran provided the address of Dr. R. whom he 
claimed treated him after military service, the Veteran 
stated that Dr. R. was deceased, failed to state the dates of 
treatment, and failed to provide the correct address of the 
physician.  A search of the address provided by the Veteran 
is negative for Dr. R.'s office, and in fact, is the location 
of offices for a real estate company.  The duty to assist is 
not a one-way street.  If a Veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the Veteran.  

Legal Criteria and Analysis - Claim to Reopen

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen 
a finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Knightly v. Brown, 
6 Vet. App. 200 (1994).  

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

By way of history, the Veteran initially filed a service 
connection claim for a right knee condition in October 1982.  
In a November 1982 rating decision, the RO denied service 
connection for a right knee condition on the basis that a 
right knee disability was not incurred in or aggravated by 
service and there were no residuals of injury shown on 
subsequent medical examination.  The RO considered the 
Veteran's service treatment records (STRs), dated December 
1965 to October 1967; and service personnel records.  The 
Veteran perfected an appeal of the RO's November 1982 rating 
decision.  In a December 1983 decision, the Board denied 
service connection for a right knee condition on the basis 
that a right knee disability was not incurred in or 
aggravated by service and there were no residuals of injury 
shown upon discharge from service or after.  The Veteran was 
notified of his appellate rights.  Because the appellant did 
not appeal the Board's December 1983 decision, such decision 
became final, based on the evidence then of record.  38 
U.S.C.A. §§ 5104, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.1100, 20.1104 (1983) (current version 2008).  
The evidence of record when the Board decided the claim in 
December 1983 included the Veteran's STRs, December 1965 to 
October 1967; service personnel records; and statements and 
written argument submitted by or on behalf of the Veteran.  

In January 2004, the Veteran sought to reopen his service 
connection claim for a right knee condition.  In an April 
2004 rating decision, the RO denied the Veteran's application 
to reopen on the basis that new and material evidence had not 
been received.  Evidence associated with the claims folder 
since the April 2004 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran; VA 
treatment records from Bay Pines VA Medical Center (VAMC), 
dated January 1996 to December 1998; and an August 1998 VA 
Joints Examination Report.

In April 2004, the Veteran sought to reopen his service 
connection claim for a right knee condition once again.  In a 
July 2004 rating decision, the RO denied the Veteran's 
application to reopen his service connection claim and denied 
service connection.  Evidence associated with the claims 
folder since the July 2004 rating decision includes 
statements and written argument submitted by or on behalf of 
the Veteran; and duplicate copies of evidence/records already 
associated with the claims folder, including a copy of the 
August 1998 VA Joints Examination Report.

In December 2004, the Veteran sought to reopen his service 
connection claim for a right knee condition once again.  In a 
May 2005 rating decision, the RO granted the Veteran's 
application to reopen his service connection claim and denied 
service connection.  Evidence associated with the claims 
folder since and following the May 2005 decision includes 
statements and written argument submitted by or on behalf of 
the Veteran; an April 2005 VA Joints Examination Report; 
treatment records from the Bay Pines VAMC, dated July 1999 to 
January 2005; private treatment records regarding the 
Veteran's wife's treatment, dated November 2005 to July 2006.      

On review, the Board finds that new and material evidence has 
not been received to reopen the service connection claim for 
a right knee condition.  Although some of the 
evidence/records received, including an April 2005 VA Joints 
Examination Report, is new evidence in that the records were 
not previously submitted to agency decisionmakers (see 38 
C.F.R. § 3.156(a)), the newly submitted evidence in its 
entirety is not material to the Veteran's claim.  

In this regard, VA treatment records from Bay Pines VAMC, 
dated January 1996 to January 2005; an August 1998 VA Joints 
Examination Report; an April 2005 VA Joints Examination 
Report; and private treatment records regarding the Veteran's 
wife's treatment, dated November 2005 to July 2006, do not 
relate to whether the Veteran's right knee disability 
occurred in or was caused by active duty service since review 
of the record yields no evidence of a relationship between 
the Veteran's current right knee disability and his service.  

In fact, the evidence of record, including newly submitted 
evidence/records, weighs against the Veteran's service 
connection claim for a right knee condition.  In this regard, 
although the Veteran was diagnosed with degenerative joint 
disease of the right knee, status-post total knee 
replacement, the April 2005 VA examiner opined that without 
documentation of the Veteran's knee problems from military 
separation to 1998, attributing the Veteran's current knee 
condition to military injury would be speculative.  The 
examiner also indicated that his opinion might be amended if 
there was documentation of treatment of a right knee 
disability after military separation.  See April 2005 VA 
Joints examination Report.  As noted, the Veteran failed to 
identify treatment records from his military separation and 
1998, or any other pertinent evidence.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2008).  Review of 
the claims file is negative for a positive nexus opinion 
showing a relationship between the Veteran's current right 
knee disability and his service.  The Court of Appeals for 
Veterans Claims has held that evidence weighing against an 
appellant's claim is not sufficient evidence to reopen such 
claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).

In sum, in light of the above discussion, the Board finds 
that all evidence submitted since the Board's December 1983 
decision is not considered new and material for the purpose 
of reopening the service connection claim for a right knee 
condition.   


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a right knee condition has not been 
received, and the claim is denied. 

____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


